931 F.2d 900
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.David NEIL, Plaintiff-Appellant,v.DISTRICT COURT In and For the CITY AND COUNTY OF DENVER,Judge Assigned to Preside Over Case No. C-75784,Defendants-Appellees,Andrew Espinoza, Jeannie Espinoza, Arthur Espinoza, Jr.,Barry Espinoza, Judith Espinoza, Beverly Espinoza,Intervenors-Appellees.
No. 90-1287.
United States Court of Appeals, Tenth Circuit.
April 29, 1991.

Before MCKAY, SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
David Neil brought this action under 42 U.S.C. Sec. 1983 (1988) requesting injunctive and declaratory relief.  Neil, who is a defendant in a civil rights action currently pending in state court, seeks to enjoin the state court from requiring him to stand trial.


3
The federal district court concluded that the action should be dismissed on two alternative grounds.  First, the court held that a federal district court is without subject matter jurisdiction to hear cases brought under section 1983 that in essence seek to review and reverse state court decisions.  Second, the district court concluded that, even if it had subject matter jurisdiction, abstention would be warranted to avoid undue interference with the ongoing state proceeding.


4
We have considered the parties' contentions on appeal, and we are not persuaded that the district court's judgment is erroneous.  Accordingly, the judgment is AFFIRMED.  However, appellees' motions for sanctions for filing a frivolous appeal are denied.


5
Judge McKay, dissents.


6
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3